DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-73 have been canceled.
Claims 74-93 are currently pending.

Election/Restrictions
Applicant’s election of Group I, Claims 74-85 and 89, and of species genetic modification noted in claim 77, in the reply filed on 6/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 76, 78-84, 86-88, and 90-93 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 74, 75, 77, 85, and 89 are being examined in this application, insofar as they read on the elected species of the genetic modification noted in claim 77.

Claim Objections
Claim 85 is objected to because of the following informalities: the recitation of “stem A)” (line 1) is suggested to read “step A)”. In addition, the recitation of “pH4.5 ~ approximately . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 74, 75, 77, 85, and 89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 74, the scope of the claim is indefinite in that it is unclear what steps are being claimed, because rather than reciting a step of doing something, the claim states that something is done. For example, it is unclear whether the recitation of “cultivation of microorganism in the fermentation medium” in line 3 is intended to be a recitation of the step of “cultivating a microorganism in a fermentation medium”; and whether “collection of N-Acetyl-D-Glucosamine” in line 6 is intended to be a recitation of the step of “collecting N-Acetyl-D-Glucosamine”. In addition, the recitation of “the fermentation medium” (line 3) lacks antecedent basis. Applicant is suggested to amend the claim limitation to recite “a fermentation medium” in order to overcome the rejection.

SEQ ID NO 17: MTTLAIDIGGTKLAAALIGADGQIRDRRELPTPASQTPEALRDALSALVSPLQAHAQRVAIA STG IIRDGSLLALNPHNLGGLLHFPLVKTLEQLTNLPTIAINDAQAAAWAEFQALDGDITDMVFITVS TGVGGGVVSGCKLLTGPGGLAGHIGHTLADPHGPVCGCGRTGCVEAIA SGRGIAAAAQGELAGADAKTIFTRAGQGDEQAQQLIHRSARTLARLIADIKATTDCQCVVVGGSVGLAEGYLALVETYLAQEPAAFHVDLLAAHYRHDAGLLGAALLAQGEKL
Claim 89, line 2, the recitation of “Claims 13-15” renders the claim indefinite because Claims 13-15 have been canceled. Therefore, the limitation of “or microorganism based on any of Claims 13-15” is not treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 74, 75, 85, and 89 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Deng et al (US 7,332,304 B2; 2/19/2008).
The instant claims recite a method for production of N-Acetyl-D-Glucosamine and/or D-Glucosamine by microbial fermentation, including: A) Cultivation of microorganism in the fermentation medium, where the said microorganism contains at least one genetic modification that may increase the effects of N-Acetyl-D-Mannosamine Kinase in microorganism; and B) Collection of N-Acetyl-D-Glucosamine produced in the cultivation step A).
Deng teaches a method to produce N-acetylglucosamine by fermentation comprising culturing in a fermentation medium a microorganism which comprises at least one genetic modification, and collecting N-acetylglucosamine produced from the step of culturing (col.2 line 60-65, col.3 line 2, col.15 line 26-27), wherein the culturing step is fed-batch (col.55 line 23) carried at temperature from 20ºC to 45ºC (col.7 line 28, col.55 line 29) and pH from 4.5 to 5 (col.7 line 33), and the microorganism is bacteria / yeast (col.8 line 48).

Although Deng does not teach the microorganism may increase the effects of N-Acetyl-D-Mannosamine kinase in microorganism (claims 74A and 75). However, the limitation of “increase the effects of N-Acetyl-D-Mannosamine kinase in microorganism” is a possibility and not absolutely required.
Therefore the reference anticipates the claimed subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 74, 75, 85, and 89 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 76 of co-pending Application No. 16/091,922 (referred to as the ‘922 application) in view of Deng et al (US 7,332,304 B2; 2/19/2008).
Claim 76 of the ‘922 application recites a method for production of N-Acetyl-D-Glucosamine and/or D-Glucosamine by microbial fermentation, including: a) Cultivation of a microorganism in the fermentation medium, where the said microorganism contains at least one genetic modification; and b) Collection of N-Acetyl-D-Glucosamine produced from the cultivation step a).

The ‘922 application does not teach the microorganism may increase the effects of N-Acetyl-D-Mannosamine kinase in microorganism (claims 74A and 75). However, the limitation of “increase the effects of N-Acetyl-D-Mannosamine kinase in microorganism” is a possibility and not absolutely required.


Deng teaches a method to produce N-acetylglucosamine by fermentation comprising culturing in a fermentation medium a microorganism which comprises at least one genetic modification, and collecting N-acetylglucosamine produced from the step of culturing (col.2 line 60-67), wherein the culturing step is fed-batch (col.55 line 23) carried at temperature from 20ºC to 45ºC (col.7 line 28, col.55 line 29) and pH from 4.5 to 5 (col.7 line 33), and the microorganism is bacteria / yeast (col.8 line 48).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate the claimed fermentation conditions as well as the claimed microorganism, since ‘922 application and Deng both disclose a method for production of N-Acetyl-Glucosamine by microbial fermentation comprises culturing a genetically modified microorganism, and Deng discloses that such culturing step is typically performed using the claimed fermentation conditions and the claimed microorganism. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate the claimed fermentation conditions as well as the claimed microorganism, with a reasonable expectation for successfully producing N-Acetyl-Glucosamine by microbial fermentation.
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651